DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending in the present application.

Claim Objections
Claims 6, 13-14 and 17-18 are objected to because of the following informalities:  a space is needed between the number and mg/l.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17-18 recite a ratio of brassinolide and triacontanol.  However, the claims do not recite whether the ratio is by weight, molar, etc.  Therefore, it is unclear what ratio is intended in the claims.  Claims 10-16 depend from claim 9 and do not clarify the ratio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Welebir (US 4,411,685) in view of Rahman Nia (US 2009/0075818 A1).
Instant claim 1 is drawn to a biostimulant comprising purified water, a solubilizer, 500-4000 mg/l triacontanol, 30-120 mg/l brassinolide, and a stabilizer selected from the group consisting of nano silver, nano copper, and combinations thereof.
Instant claim 5 states that the concentration of brassinolide is at least 50 mg/l.
Instant claim 6 states that the concentration of triacontanol is at least 2000 mg/l.
Instant claim 9 is drawn to a biostimulant comprising purified water, a solubilizer, brassinolide and triacontanol in a ratio of 2:100 to 2.5:100, and a stabilizer selected from the group consisting of nano silver, nano copper, and combinations thereof.
Instant claim 13 states that the concentration of brassinolide is ~60 mg/l.
Instant claim 14 states that the concentration of triacontanol is ~3000 mg/l.
Instant claim 17 states that the concentration of brassinolide is ~60 mg/l and triacontanol is ~3000 mg/l, having a ratio of brassinolide to triacontanol of ~2:100.
Instant claim 18 states that the concentration of brassinolide is at least 50 mg/l and triacontanol is at least 2000 mg/l, having a ratio of brassinolide to triacontanol of ~2.5:100.
Welebir teaches a substantially water-soluble concentrate solution of 1-triacontanol, a polar organic solvent, metal ions, other plant growth substances and water (Abstract; col. 1, ln. 13-20; Claim 1).  The polar organic solvents aid in the solubilization of the 1-triacontanol in water (col. 2, ln. 28-68).  The plant growth substances are preferably auxins, such as brassinolide and its analogs (col. 5, ln. 35-48; col. 6, ln. 39-42; Table 11).  Welebir also teaches formulations comprising Tween 20 (Formulations 1 and 11).  Welebir teaches that a concentrate can be formed by mixing together one part by weight (grams) of 1-triacontanol with up to about 5,000,000 parts by volume (ml) of the polar organic solvent.  The concentrate may contain the other plant growth substances, and the concentrate is then dissolved in a large quantity of water  (col. 2, ln. 39-57; col. 6, ln. 50-61).  The formulations comprise plant growth stimulants, such as brassinolide, in an effective concentration of between 10-6 molar and 10-4 molar (col. 6, ln. 39-49).
Welebir does not explicitly disclose compositions comprising nano copper and/or nano silver, as instantly claimed.  However, Welebir teaches that the compositions comprise metal ions, such as copper ions (col. 4, ln. 25-33).
Also, Rahman Nia teaches nano silver for preservation of agricultural products and treatment of diseases in the agriculture field.  Nano silver active material enhances the quality of agriculture, increases shelf-life and quality of agricultural products, preservation and treatment of diseases that come with microorganisms on seeds or killing pathogens using seeds for living, disinfecting soil and green houses, and growing and increasing root and leaves in their numbers and size ([0001], [0004]-[0005]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare concentrate compositions according to Welebir comprising 1-triacontanol and brassinolide, an organic solvent solubilizer, nano silver and water.  A person having ordinary skill in the art would have been motivated to include nano silver in the compositions of Welebir in order to prevent growth of microorganisms that cause diseases in agriculture and to preserve the compositions, as reasonably suggested by Rahman Nia.  
Regarding the concentration of triacontanol and brassinolide, Welebir teaches that a concentrate can be formed by mixing together one part by weight (grams) of 1-triacontanol with up to about 5,000,000 parts by volume (ml) of the polar organic solvent.  The concentrate is diluted with water in a ratio of triacontanol-organic solvent solution to water of 1:10,000 to 1:1 parts by volume (col. 3, ln. 1-5), and the effective concentration of 1-triacontanol is at least 1 mg of 1-triacontanol per acre, advantageously, 5 to 20 mg per acre (col. 3, ln. 49-53).  Welebir also teaches that the plant growth stimulants, such as brassinolide (480.7 g/mol), may be included in the concentrate, wherein the effective concentration of plant growth stimulants is between 10-6 molar and 10-4 molar (i.e., 0.4807-48.07 mg/l of brassinolide).  A person having ordinary skill in the art would have been motivated to prepare a concentrate that has a concentration that allows for an effective concentration of 1-triacontanol (at least 1 mg of 1-triacontanol per acre, advantageously, 5 to 20 mg per acre) and brassinolide (0.4807-48.07 mg/l) after dilution with water, as reasonably suggested by Welebir.
Instant claims 2 and 10 state that the solubilizer has the chemical formula C64H124O26 (i.e., Tween 80).
Instant claims 3-4 and 11-12 state that the concentration of solubilizer is between 3-7 g/l, or 5 g/l.
Welebir does not explicitly disclose a composition comprising Tween 80, as instantly claimed.
However, Rahman Nia teaches nano silver compositions further comprising Tween 80, wherein the surfactant is used in the process for preparing the metal nanoparticles ([0012]).
A person having ordinary skill in the art would have been motivated to include Tween 80 in an amount sufficient to prepare the nano silver, as reasonably suggested by Rahman Nia.
Instant claims 7-8 and 15-16 state that the pH is at least 6.2, or between 6.2-6.4.
Welebir teaches that a pH 7 or greater is preferred but not required for positive results (col. 5, ln. 1-3).
A person having ordinary skill in the art would have been motivated to determine through routine experimentation workable pH ranges for use in the compositions according to Welebir.  Welebir teaches that a pH of 7 or greater is preferred, but not required for positive results.  A person having ordinary skill in the art would have a reasonable expectation that other pH values, such as 6.2-6.4, would also provide positive results.

Claims 1-6, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 109251082 A) in view of Naeem et al. (Journal of Plant Interactions, 2012), Godrej et al. (US 4,605,430) and Rahman Nia (US 2009/0075818 A1).
Instant claim 1 is drawn to a biostimulant comprising purified water, a solubilizer, 500-4000 mg/l triacontanol, 30-120 mg/l brassinolide, and a stabilizer selected from the group consisting of nano silver, nano copper, and combinations thereof.
Instant claim 9 is drawn to a biostimulant comprising purified water, a solubilizer, brassinolide and triacontanol in a ratio of 2:100 to 2.5:100, and a stabilizer selected from the group consisting of nano silver, nano copper, and combinations thereof.
Instant claims 2 and 10 state that the solubilizer has the chemical formula C64H124O26 (i.e., Tween 80).
Instant claim 5 states that the concentration of brassinolide is at least 50 mg/l.
Instant claim 6 states that the concentration of triacontanol is at least 2000 mg/l.
Instant claim 13 states that the concentration of brassinolide is ~60 mg/l.
Instant claim 14 states that the concentration of triacontanol is ~3000 mg/l.
Instant claim 17 states that the concentration of brassinolide is ~60 mg/l and triacontanol is ~3000 mg/l, having a ratio of brassinolide to triacontanol of ~2:100.
Instant claim 18 states that the concentration of brassinolide is at least 50 mg/l and triacontanol is at least 2000 mg/l, having a ratio of brassinolide to triacontanol of ~2.5:100.
Wang et al. teach fertilizer compositions comprising water, medium and trace elements, plant growth regulators and auxiliary materials (Claims 1, 6).  The medium and trace elements include copper sulfate pentahydrate, the plant growth regulators include a combination of triacontanol and brassinolide, and the auxiliary materials include Tween 80 (Examples 2-3; Claims 1-3).  Wang et al. teach that the fertilizer compositions are concentrate compositions diluted with water prior to application to the plants (Experimental Comparisons 1-4).
Wang et al. do not explicitly disclose fertilizer compositions comprising 500-4000 mg/l triacontanol (500-4000 ppm) and 30-120 mg/l brassinolide (30-120 ppm), as instantly claimed.
Naeem et al. teach that triacontanol (TRIA) is a natural plant growth regulator that is active at concentrations as low as 10 µg/l (pg. 130, col. 1, para. 3).  Naeem et al. teach that nanomolar concentrations of TRIA increase the yield and improve the quality of various plant species (pg. 131, col. 1, para. 2).
Godrej et al. teach a plant growth regulating composition comprising a concentrate comprising a plant growth regulator diluted with additional water, wherein the concentration of the plant growth regulator is 0.05 to 5,000 mg/l (col. 5, ln. 26-37).  Godrej et al. teach that the plant growth regulator includes triacontanol (col. 4, ln. 42-43; Example 2).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a fertilizer composition according to Wang et al. comprising an effective amount of triacontanol and brassinolide.  A person having ordinary skill in the art would have been motivated to prepare compositions wherein the effective concentration of triacontanol is as low as 10 µg/l, as reasonably taught by Naeem et al., and the effective concentration of brassinolide is 0.05 to 5,000 mg/l, as reasonably taught by Godrej et al.  A person having ordinary skill in the art would have been able to determine through routine experimentation the necessary concentration of triacontanol and brassinolide to include in the compositions according to Wang et al. in order to produce compositions that upon dilution have an effective concentration of both active ingredients.
Wang et al. also do not explicitly disclose fertilizer compositions comprising nano copper and/or nano silver, as instantly claimed.
Rahman Nia teaches nano silver for preservation of agricultural products and treatment of diseases in the agriculture field.  Nano silver active material enhances the quality of agriculture, increases shelf-life and quality of agricultural products, preservation and treatment of diseases that come with microorganisms on seeds or killing pathogens using seeds for living, disinfecting soil and green houses, and growing and increasing root and leaves in their numbers and size ([0001], [0004]-[0005]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare concentrate compositions according to Welebir comprising 1-triacontanol and brassinolide, an organic solvent solubilizer, nano silver and water.  A person having ordinary skill in the art would have been motivated to include nano silver in the compositions of Welebir in order to prevent growth of microorganisms that cause diseases in agriculture and to preserve the compositions, as reasonably suggested by Rahman Nia.
Instant claims 3-4 and 11-12 state that the concentration of solubilizer is between 3-7 g/l, or 5 g/l.
Wang et al. teach that the auxiliary material, Tween 80, is present in an amount of 0.55-0.75 parts (0.55-0.75 parts in 100 parts total is 0.55-0.75% w/v, which is ~5.5-7.5 mg/l) (Claim 1).
A person having ordinary skill in the art would have been motivated to include Tween 80 in an amount of 5.5-7.5 mg/l, as reasonably suggested by Wang et al.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 109251082 A) in view of Naeem et al. (Journal of Plant Interactions, 2012), Godrej et al. (US 4,605,430) and Rahman Nia (US 2009/0075818 A1) as applied to claims 1-6, 9-14 and 17-18 above, further in view of Ries et al. (Journal of the American Society of Horticultural Science, 1983).
Instant claims 7-8 and 15-16 state that the pH is at least 6.2, or between 6.2-6.4.
Wang et al. do not explicitly disclose the pH of the fertilizer composition.
Ries et al. teach that dispersions of triacontanol and studied whether pH changes would have an affect on the efficacy of the triacontanol.  Ries et al. teach that higher pH of 7.0-9.0 obtained with sodium hydroxide or phosphate buffer did not enhance the effectiveness of triacontanol with maize seedlings when compared against a pH of 4.8 (Table 3).
A person having ordinary skill in the art would have been motivated to determine through routine experimentation workable pH ranges for use in the compositions according to Wang et al.  Ries et al. teach that the effectiveness of their compositions was not affected by a change of pH from 4.8 to 9.0.  Therefore, a person having ordinary skill in the art would have been motivated to determine the workable range of pH values for the compositions of Wang et al. in order to determine whether the pH affects the effectiveness of the compositions, as reasonably taught by Ries et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/585,075 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a biostimulant concentrate comprising purified water, a solubilizer, triacontanol, a brassinosteroid and a stabilizer.  The ‘075 Application claims that the brassinosteroid includes brassinolide.  Therefore, the claims of both applications overlap significantly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/861,831 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a biostimulant concentrate comprising purified water, a solubilizer, triacontanol, a brassinosteroid and a stabilizer.  The ‘831 Application claims that the brassinosteroid includes brassinolide.  Therefore, the claims of both applications overlap significantly.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616